Title: Appendix No. IV (a): From Jacob Clingman, 13 December 1792
From: Clingman, Jacob
To: 


Philadelphia, 13th December, 1792.
Jacob Clingman has been engaged in some negociations with Mr. Reynolds, the person, who has lately been discharged from a prosecution instituted against him, by the comptroller of the treasury: That his acquaintance commenced in September, 1791: That a mutual confidence and intimacy existed between them; That in January or February last, he saw Col. Hamilton, at the house of Reynolds; immediately on his going into the house Col. Hamilton left it: That in a few days after, he (Clingman) was at Mr. Reynold’s house, with Mrs. Reynolds, her husband being then out, some person knocked at the door; he arose and opened it, and saw that it was Col. Hamilton: Mrs. Reynolds went to the door; he delivered a paper to her, and said, he was ordered to give Mr. Reynolds that: He asked Mrs. Reynolds, who could order the secretary of the treasury of the United States to give that; she replied, that she supposed, he did not want to be known: This happened in the night. He asked her how long Mr. Reynolds had been acquainted with Col. Hamilton; she replied, some months; That Col. Hamilton had assisted her husband; that some few days before that time, he had received upwards of eleven hundred dollars of Col. Hamilton. Some time after this, Clingman was at the house of Reynolds, and saw Col. Hamilton come in; he retired and left him there. A little after Duer’s failure, Reynolds told Clingman in confidence, that if Duer had held up three days longer, he should have made fifteen hundred pounds, by the assistance of Col. Hamilton: that Col. Hamilton had informed him that he was connected with Duer. Mr. Reynolds also said, that Col. Hamilton had made thirty thousand dollars by speculation; that Col. Hamilton had supplied him with money to speculate. That, about June last, Reynolds told Clingman, that he had applied to Col. Hamilton, for money to subscribe to the turnpike road at Lancaster, and had received a note from him, in these words, “It is utterly out of my power, I assure you upon my honor, to comply with your request. Your note is returned.” Which original note, accompanying this, has been in Clingman’s possession ever since. Mr. Reynolds has once or twice mentioned to Clingman, that he had it in his power to hang Col. Hamilton; that if he wanted money, he was obliged to let him have it: That he (Clingman) has occasionally lent money to Reynolds, who always told him, that he could always get it from Col. Hamilton, to repay it. That on one occasion Clingman lent him two hundred dollars, that Reynolds promised to pay him thro’ the means of Col. Hamilton, that he went with him, saw him go into Col. Hamilton’s; that after he came out, he paid him one hundred dollars, which, he said, was part of the sum he had got; and paid the balance in a few days; the latter sum paid, was said to have been received from Col. Hamilton, after his return from Jersey, having made a visit to the manufacturing society there. After a warrant was issued against Reynolds, upon a late prosecution, which was instituted against him, Clingman seeing Reynolds, asked him, why he did not apply to his friend Col. Hamilton, he said, he would go immediately, and went accordingly; he said afterwards, that Col. Hamilton advised him to keep out of the way, a few days, and the matter would be settled. That after this time, Henry Seckel went to Reynolds, and offered to be his bail, if he would go with him to Mr. Baker’s office, where he had left the officer, who had the warrant in writing; that he prevailed on Reynolds to go with him; that after Reynolds was taken into custody, Seckel refused to become his bail, unless he would deposit, in his possession, property to the value of four hundred pounds; upon which, Reynolds wrote to Col. Hamilton, and Mr. Seckel carried the note; after two or three times going, he saw Col. Hamilton; Col. Hamilton said, he knew Reynolds and his father; that his father was a good whig in the late war; that was all he could say: That it was not in his power to assist him; in consequence of which, Seckel refused to be his bail, and Reynolds was imprisoned. Mr. Reynolds also applied to a Mr. Francis, who is one of the clerks in the treasury department: he said, he could not do any thing, without the consent of Mr. Hamilton; that he would apply to him. He applied to Mr. Hamilton; who told him, that it would not be prudent; if he did, he must leave the department.
After Reynolds was confined, Clingman asked Mrs. Reynolds, why she did not apply to Col. Hamilton, to dismiss him, as the money was ready to be refunded, that had been received; she replied, that she had applied to him, and he had sent her to Mr. Wolcott, but directed her, not to let Mr. Wolcott know, that he had sent her there; notwithstanding this injunction, she did let Mr. Wolcott know, by whom she had been sent; who appeared to be surprized at the information, but said, he would do what he could for her, and would consult Col. Hamilton on the occasion. Col. Hamilton advised her to get some person of respectability to intercede for her husband, and mentioned Mr. Muhlenberg.
Reynolds continued to be kept in custody, for some time; during which time, Clingman had conversation with Mr. Wolcott, who said, if he would give up a list of claims which he had, he should be released: After this, Mrs. Reynolds informed Clingman, that Col. Hamilton had told her, that Clingman should write a letter to Mr. Wolcott, and a duplicate of the same to himself, promising to give up the list, and refund the money, which had been obtained on a certificate, which had been said to have been improperly obtained.
Clingman asked Mrs. Reynolds, for the letters, that her husband had received from Col. Hamilton, from time to time, as he might probably use them to obtain her husband’s liberty; she replied, that Col. Hamilton had requested her to burn all the letters, that were in his hand writing, or that had his name to them; which she had done; he pressed her to examine again, as she might not have destroyed the whole, and they would be useful; She examined and found  notes, which are herewith submitted, and which, she said, were notes from Col. Hamilton.
Mrs. Reynolds told Clingman, that having heard, that her husband’s father was, in the late war, a commissary under the direction of Col. Wadsworth, waited on him, to get him to intercede for her husband’s discharge; he told her, he would give her his assistance, and said, now you have made me your friend, you must apply to no person else. That on Sunday evening Clingman went to the house of Reynolds, and found Col. Wadsworth there: he was introduced to Col. Wadsworth by Mrs. Reynolds: Col. Wadsworth told him, he had seen Mr. Wolcott; that Mr. Wolcott would do any thing for him (Clingman) and Reynold’s family, that he could; that he had called on Col. Hamilton but had not seen him; that he might tell Mr. Muhlenburg, that a friend of his (Clingman’s) had told him, that Col. Wadsworth was a countryman and schoolmate of Mr. Ingersoll, and that Col. Wadsworth was also intimate with the governor, and that the governor would do almost any thing to oblige him; that his name must not be mentioned to Mr. Muhlenburg, as telling him this; but that if Mr. Muhlenburg could be brought to speak to him first, on the subject, he would then do any thing in his power for them; and told him not to speak to him, if he should meet him in the street, and said, if his name was mentioned, that he would do nothing: That on Wednesday, Clingman saw Col. Wadsworth at Reynold’s house; he did not find her at home, but left a note; but on going out, he met her, and said he had seen every body, and done every thing,
Mrs. Reynolds told Clingman, that she had received money of Col. Hamilton, since her husband’s confinement, enclosed in a note, which note she had burned,
After Reynolds was discharged, which was eight or nine o’clock on Wednesday evening: about twelve o’clock at night, Mr Reynolds sent a letter to Col. Hamilton by a girl; which letter Clingman saw delivered to the girl; Reynolds followed the girl, and Clingman followed him; he saw the girl go into Col. Hamilton’s house: Clingman then joined Reynolds, and they walked back and forward in the street, until the girl returned, and informed Reynolds, that he need not go out of town that night, but call on him, early in the morning. In the morning, between seven and eight o’clock, he saw Reynolds go to Col. Hamilton’s house and go in: he has not seen him since, and supposes he has gone out of the state.
Mr. Clingman further adds, that some time ago, he was informed by Mr. and Mrs. Reynolds, that he had books containing the amount of the cash due to the Virginia line, at his own house at New-York, with liberty to copy, and was obtained thro’ Mr. Duer.
The above contains the truth to the best of my knowledge and recollection, and to which I am ready to make oath.
Given under my hand, this 13th of December, 1792. Signed by Jacob Clingman.
